             Case 1:12-cr-00868-NRB Document 504 Filed 05/08/20 Page 1 of 1




                                                                                     JOHANNA RAE HUDGENS
                                                                                                 Associate Attorney
                                                                                                    (212) 294-6734
                                                                                             jhudgens@winston.com
                                                May 7, 2020


Hon. Naomi Reice Buchwald
United States District Judge
Southern District of New York
500 Pearl St.
New York, NY 10007-1312

                           Re:     United States v. Burling, 1:12-cr-00868-NRB

Dear Judge Buchwald:

        I write on behalf of defendant John Nichols Burling. Mr. Burling’s term of post-conviction
supervision ended on April 27, 2020. On May 6, 2020, in response to my inquiry, Assistant Deputy Chief
U.S. Probation Officer Patrick R. Carroll confirmed by email that the District of South Carolina Probation
Office is in possession of Mr. Burling’s (expired) passport and will release it to Mr. Burling upon the entry
of an Order from this Court. I therefore respectfully request that the Court endorse this letter directing the
United States Probation Office to release Mr. Burling’s passport to him.

                                                      Respectfully submitted,

                                                      s/ Johanna Rae Hudgens
                                                      Johanna Rae Hudgens



cc:    Assistant United States Attorney Daniel Charles Richenthal (by ECF)
       Assistant Deputy Chief U.S. Probation Officer Patrick R. Carroll (by email)
